APPENDIX A Shareholder Servicing Fees* Fund: Maximum Shareholder Servicing Fee Advisor Shares Maximum Shareholder Servicing Fee Investor Shares Brown Advisory Growth Equity Fund 0.15% 0.15% Brown Advisory Value Equity Fund 0.15% 0.15% Brown Advisory Flexible Equity Fund 0.15% 0.15% Brown Advisory Small-Cap Growth Fund 0.15% 0.15% Brown Advisory Small-Cap Fundamental Value Fund 0.15% 0.15% Brown Advisory Opportunity Fund 0.15% 0.15% Brown Advisory Maryland Bond Fund 0.05% 0.05% Brown Advisory Intermediate Income Fund 0.05% 0.05% Brown Advisory Tactical Bond Fund 0.15% 0.15% Brown Advisory Equity Income Fund 0.15% 0.15% Brown Advisory Tax Exempt Bond Fund 0.05% 0.05% Brown Advisory Sustainable Growth Fund 0.15% 0.15% Brown Advisory Emerging Markets Fund 0.15% 0.15% Brown Advisory Strategic European Equity Fund 0.15% 0.15% Brown Advisory Mortgage Securities Fund 0.05% 0.05% Brown Advisory - WMCJapan Alpha Opportunities Fund 0.15% 0.15% * The Institutional Shares do not charge Shareholder Servicing Fees. As approved by the Board of Trustees:February 13, 2014.
